On July 15, 1936, plaintiffs in error filed case-made with petition in error attached, and on October 9, 1936, brief of plaintiffs in error was filed.
The defendant in error has failed to file any brief or offer any excuse for such failure. Upon the authority of City of Oklahoma City v. Blondin, 163 Okla. 276, 21 P.2d 1053, the cause is reversed and remanded, with directions to vacate the order overruling the demurrer to the action and to dismiss the proceedings.
OSBORN, C. J., and RILEY, WELCH, PHELPS, CORN, GIBSON, HURST, and DAVISON, JJ., concur. BAYLESS, V. C. J., absent.